   Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 1 of 53 PageID #:
                                        8739
                                                                                                                                                f~l.E[))

                                                                                                                                             DEC 2 02018
                                                       UNITED STATES DISTRICT COURT                                                          U.S. DISTRICT COURT
                                                                                                                                           EASTERN DISTRICT OF MO
                                                       EASTERN DISTRICT OF MISSOURI                                                                ST.LOUIS
                                                             EASTERN DIVISION

    UNITED STATES OF AMERICA,                                                                      )
                                                                                                   )
                                        Plaintiff,                                                 )            No. S5 - 4: 15 CR 404 HEA (NAB)
                     v.                                                                            )
                                                                                                   )
    ADRIAN LEMONS,                                                                                 )            Countsl9,20,22,23,24,25,26
     a/k/a "AD" or "D," (Def. 2);                                                                  )
                                                                                                   )
    ANTHONY JORDAN,                                                                                )            Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11; 12, 13
     a/k/a "TT," or "Godfather," (Def. 3);                                                         )
                                                                                                   )
    JOSE EDUARDO CAVAZOS (Def. 7);                                                                 )            Count 19
                                                                                                   )
    MAURICE WOODSON,,                                                                              )            Coiint 19,20,21,27,28,29,30
     a/k/a "Blue" or Lil Blue," (De£ 15);                                                          )
                                                                                                   )
    VIRGIL SIMS,                                                                                   )            Count 19
      a/k/a "V.G." or "B.G.," (Def. 26)                                                            )
                                                                                                   )
    CHARLES THOMPSON,                                                                              )            Counts 14, 15, 16, 17, 18
      a/k/a "Man Man," (Def. 28);                                                                  )
                                                                                                   )
    MICHAEL GRADY (Def. 29);                                                                       )            Counts 31, 32, 33, 34, 35
                                                                                                   )
    OSCAR DILLON,                                                                                  )            Counts 31, 32, 33, 34
      a/k/a "Ant" "Chest," "Muscles"                                                               )
                '                 '                                                                )
      (De£ 30); and ,
                                                                                                   )
    FARRAAD JOHNSON,                                                                               )            Counts 36, 37, 38, 39, 40
      a/k/a "F," (Def. 34),                                                                        )
                                                                                                   )                                                            \
                                       Defendants.                                                 )

                                                  FIFTH SUPERSEDING INDICTMENT




-------       --·---- ----   _, ___ --···-----·-------------··---·------- ··------·------ --·-·-   ---··   ·-·-------------------------------------·~-------------   ---
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 2 of 53 PageID #:
                                     8740

                                                                                                         r

 DEFENDANT:                ANTHONY JORDAN (Def. 3)

                                             COUNTl
                                         (Drug Conspiracy)
                                             [S4 Ct 2]

          The Grand Jury charges that:

          Beginning on a date unknown to the grand jury, but including on or about January 1,

 2002, and continuing up to and including August 27, 2015, within the Eastern District of

 Missouri, the defendant,

                                      ANTHONY JORDAN,
                                    a/k/a "TT" or "Godfather,"

 did knowingly and· intentionally conspire, combine, confederate and agree, with other persons

 both known and unknown to the federal grand jury, including, but not limited to, JOSE

 ALFREDO         VELAZQUEZ, ADRIAN          LEMONS,· DERRICK TERRY                 and     ANTON~O


 WASHINGTON, to commit offenses agairist the United States, to wit: to· knowingly and

 intentionally distril;mte and possess with the intent to distribute a mixture or substance containing

 a detectable amount of cocaine, a Schedule II controlled substance drug.

 In violation of Title 21, United States Code, Sections 846; and

         The      amount of   cocaine involved    m     the   conspiracy     and    attributable    to

 defendant ANTHONY JORDAN, a/k/a "T.T.," or "Godfather," as a· result of his own

 respective conduct, and .the conduct of other conspirators, known., or    re~sonably   foreseeable to

 him, is five (5) kilograms or more of a mixture or substance containing a detectable amount of

 cocaine, making the offense punishable under Title 21, United States Code, Section

 841 (b)(1 )(A)(ii)(II).




                                                                                                     2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 3 of 53 PageID #:
                                     8741



                                          COUNT2
                                   (Murder of Victim Walters)

        The Grand Jury further charges that:

        On or about April 19, 2008, in the City of Saint Louis, within the Eastern Dis¢.ct of

 Missouri, the defendant,

                                     ANTHONY JORDAN,
                                   a/k/a "TT" or "Godfather,"

 did knowingly possess, brandish and discharge one or more firearms in furtherance of drug

 trafficking crimes which may be prosecuted in a court of the United States, to wit: conspiracy to

 distribute and to knowingly and intentionally possess with the intent to distribute cocaine, as

 charged in Cqunt 1 herein.

        In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

        And in the course of this violation causdi the death of AL WALTERS through the use of
                         \
.the firearm, which killing is a murder as defined in Title 18, United States Code, Section 1111, in

 that the defendant, acting with malice aforethought, unlawfully killed AL WALTERS by

 shooting him with the firearm, willfully, deliberately, maliciously, and with premeditation,

thereby making this offense punishable under Title 18, United States Code, Sections · 2

and 924G)(l).




                                                                                                  3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 4 of 53 PageID #:
                                     8742



                              Count 2 Notice of Special Findings
               Pursuant to Title 18, United States Code, Sections 3591 and 3592

       As to Count 2, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                 1.    Was 18 years of age or older at the time of the offense (18 U.S.C.
 § 3591(a));

                2.     Intentionally killed AL WALTERS (18 U.S.C. § 3591(a)(2)(A));

            3.    Intentionally inflicted serious bodily injury that resulted in the death of AL
 WALTERS (18 U.S.C. § 359l(a)(2)(B));

               4.      Intentionally participated in an act, contemplating that the life of a
 person would be taken or intending that lethal force would be used in connection with a person,
 other than one of the participants in the offense, and AL WALTERS died as a result of the act
 (18 U.S.C. § 3591(a)(2)(C));

                 5.     Intentionally and specifically engaged in an act of violence, lmowing
 that the act created a grave risk of death to a person, other than one of the participants in the
 offense, such that participation in the act constituted a reckless disregard for human life and AL
 WALTERS died as a direct result of the act (18 U.S.C. § 359l(a)(2)(D));

      All pursuant to Title 18, United States Code, Section 3591.

      As to Count 2, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                6.     . Committed the offense after substantial planning and premeditation
 to cause the death of a person (18 U.S.C. § 3592(c)(9));

               7.       In committing the offense intentionally killed or attempted to kill more
 than one person in a single criminal episode (18 U.S.C. § 3592(c)(16)).




                                                                                                 4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 5 of 53 PageID #:
                                     8743



                                         COUNT3
                                  (Murder of Victim Jackson)

        The Grand Jury further charges that:

       · On or about April 19, 2008, in the City of Saint Louis, within the Eastern District of

 Missouri, the defendant,

                                    ANTHONY JORDAN,
                                  a/k/a "TT" or "Godfather,"

 did knowingly possess, brandish and discharge one or more firearms in furtherance of drug

 trafficking crimes which may be prosecuted in a court of the United States, to wit: conspiracy to

 distribute and to knowingly and intentionally possess with the intent to distribute cocaine, as

 charged in Count 1 herein.

        In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

        And in the course of this violation caused the death of LINNIE JACKSON through the
               .   '
 use of the firearm, which killing is a murder as defined in Title 18, United States Code, Section

 1111, in that the defendant, acting with malice aforethought, unlawfully killed LINNIE

 JACKSON by shooting him with the firearm, willfully, deliberately, maliciously, and with

 premeditation, thereby making this offense punishable under Title 18, United States Code,

 Sections 2 and 924G)(l):




                                                                                                5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 6 of 53 PageID #:
                                     8744



                              Count 3 Notice of Special Findings
               Pursuant to Title 18, United States Code, Sections 3591and3592

       As to Count 3, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                 1.     Was 18 years of age or older at the time of the offense (18 U.S.C.

 § 3591(a));

                2.      Intentionally killed LINNIE JACKSON (18 U.S.C. § 3591(a)(2)(A));

            3.    Intentionally inflicted serious bodily injury that resulted in the death of
 LINNIE JACKSON (18 U.S.C. § 359l(a)(2)(B));

                4.     Intentionally participated in an act, contemplating that the life of a
 person would be taken or intending that lethal force would be used in connection with a person,
 other than one of the participants in the offense, and LINNIE JACKSON died as a result of the
 act (18 U.S.C. § 3591(a)(2)(C));

                  5.     Intentionally and specifically engaged in an act of violence, knowing
 ·that the act created a grave risk of death to a person, other than one of the participants in the
  offense, such that participation in the act constituted a reckless disregard for human life and
  LINNIE JACKSON died as a direct result of the act (18 U.S.C. § 3591(a)(2)(D));

       All pursuant to Title 18, United. States Code, Section 3591.

       As to Count 3, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                6.       Committed the offense after substantial planning and premeditation
 to cause the death of a person (18 U.S.C. § 3592(c)(9));

               7.       In committing the offense intentionally killed or attempted to kill more
 than one person in a single criminal episode (18 U.S.C. § 3592(c)(16)).




                                                                                                 6.
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 7 of 53 PageID #:
                                     8745



                                           COUNT4
                                    (Murder of Victim Burks)

         The Grand Jury further charges that:

         On or about April 19, 2008, in the City of Saint Louis, within the Eastern District of

 Missouri, the defendant,

                                     ANTHONY JORDAN,
                                   a/k/a "TT" or "Godfather,"

 did lmowingly possess, brandish and dlscharge one or more fuearms in furtherance of drug

 trafficking crimes which may be prosecuted in a court of the United States, to wit: conspiracy to

 distribute and to lmowingly and intentionally possess with the intent to distribute cocaine, as

 charged in Count 1 herein.

      In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

      And in the course of this violation caused the death of KEITH BURKS through the use of

 the firearm, which killing is a murder as defined in Title 18, United States Code, Section 1111, in

 that the defendant, acting with malice aforethought, unlawfully killed KEITH BURKS by

 shooting him with the firearm,· willfully, deliberately, maliciously, and with premeditation,

 thereby making this offerise punishable under Title 18, United States Code, Sections 2

 and 924G)(l ).




                                                                                                  7
    Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 8 of 53 PageID #:
                                         8746



                                  Count 4 Notice of Special Findings
                   Pursuant to Title 18, United States Code, Sections 3591and3592

           As to Count 4, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                     1.    Was 18 years of age or older at the time of the offense (18 U.S.C.
     § 359l(a));

                    2.     Intentionally killed KEITH BURKS (18 U.S.C. § 359l(a)(2)(A));

               3.     Intentionally inflicted serious bodily injury that resulted in the death of
     KEITH BURKS (18 U.S.C. § 3591(a)(2)(B));

                    4.     Intentionally participated in an act, contemplating that the life of a
     person would be taken or intending that lethal fo;rce would be used in connection with a person,
     other than one of the participants in the offense, and KEITH BURKS died as a result of the act
     (18 U.S.C. § 3591(a)(2)(C));

                     5.     Intentionally and specifically engaged in an act of violence, lmowing
     that the act created a grave ,risk of death to a person, other than one of the participants in the
     offense, such that participation in the act constituted a reckless disregard for human life and
     KEITH BURKS died as a direct result of the act (18 U.S.C. § 3591(a)(2)(D));

          All pursuant to Title 18, United States Code, Section 3591.

          As to Count 4, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":
                                                     -                            I

                                                                                      7
                    6.       Committed the offense after substantial planning and premeditation
                                                                                                     I
     to cause the death of a person (18 U.S.C. § 3592(c)(9));

                   7.       In committing the offense intentionally killed or attempted to kill more
     than one person in a single criminal episode (18 U.S.C. § 3592(c)(16)).




                                                                                                     8



(
                                            ---------
        Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 9 of 53 PageID #:
                                             8747
~   .


                                                   COUNTS
                                             (Murder of Victim Jones)
                                                   [S4 Ct 56]

                 The Grand Jury further charges that:

                 On or about February 3, 2010, in the City of Sai:p.t Louis, within the Eastern District of

         Missouri, the   defend~mt,


                                              ANTHONY JORDAN,
                                            a/k/a "TT" or "Godfather "
                                              .                         '
         acting with others including DERRICK TERRY, did lmowingly possess, brandish and discharge

         one or more firearms in furtherance of drug trafficking crimes which may be prosecuted in a
                                                                                   /


         court of the United States, to wit: conspiracy to distribute and to lmowingly and intentionally

         possess with the intent to distribute cocaine, as charged in Count 1 herein.'

                In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

                And in the course of this violation caused the death of MARQUIS JONES through the
                                                                 I
         use of the firearm, which killing is a murder as defined in Title 18, United States Code, Section

         1111, in that the defendant, acting with malice aforethought, unlawfully killed MARQUIS

         JONES by shooting him with the firearm, willfully, deliberately, maliciously, and with

         premeditation, thereby making this offense punishable under Title 18, United States Code,

         Sections 2 and 924G)(l).




                                                                                                         9
     Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 10 of 53 PageID #:
                                          8748
-~




                                   Count 5 Notice of Special Findings
                     Pursuant to Title 18, United States Code, Sections 3591and3592

            As to Count 5, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                     1.      Was 18 years of age or older at the time of the offense (18 U.S.C.
       § 3591(a));

                     2.      Intentionally killed MARQUIS JONES (18 U.S.C. § 3591(a)(2)(A));

                 3.    Intentionally inflicted serious bodily injury that resulted in the death of
       MARQUIS JONES (18 U.S.C. § 3591(a)(2)(B));

                      4.     Intentionally participated in an act, co~templating that the life of a
       person would be taken or intending that lethal force would be used in connection with a person,
       other than one of the participants in the offense, and MARQUIS JONES died as a result of the
       act (18 U.S.C. § 359l(a)(2)(C));

                      5.     Intentionally and specifically engaged in an act of violence, Imowing
      that the act created a grave risk of death to a person, other than one of the participants in the
      offense, such that participation in the act constituted a reckless disregard for human life and
      MARQUIS JONES died as a direct result of the act (18 U.S.C. § 3591(a)(2)(D));

            All pursuant to Title 18, United States Code, Section 3591.

            As to Count 5, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                    6.        In committing the offense lmowingly created a grave risk of death to
      one or more persoi;is in addition to the victim of the offense (18'U.S.C. § 3592(c)(5));

                     7.     , Committed the offense after substantial planning and premeditation
      to cause the death of a person (18 U.S.C. § 3592(c)(9));

                    8.       In committing the offense intentionally killed or attempted to kill more
      than one person in a single criminal episode (18 U.S.C. § 3592(c)(16)).




                                                                                                    10
    Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 11 of 53 PageID #:
                                         8749



                                                  COUNT6
                                          (Murder of Victim Johnson)
                                                  [S4 Ct 56]

                The Grand Jury further charges that:

                On or about February 3, 2010, in the City of Saint Louis, within the Eastern District of

      Missouri, the defendant,

                                             ANTHONY JORDAN,
                                           a/k/a "TT" or "Godfather,"

      acting with others including DERRICK TERRY, did lmowingly possess, brandish and discharge

      one or more :firearms in     ~erance     of drug trafficking crimes which may be prosecuted in a

      court of the United States, to wit: conspiracy to distribute and to lmowingly and intentionally

     ~possess   with the intent to distribute cocaine, as charged in Count 1 herein.

                In viola,tion of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

             And in the course of this violation caused the death ofKEAIRRAH JOHNSON through

     the use of the firearm, which killing is a murder as defined in Title 18, United States Code,

      Section     1111, in that . the
                               '
                                           defendant, acting with malice         aforethought,   unlawfully

     killed KEAIRRAH JOHNSON by shooting her with the firearm, willfully, deliberately,

     maliciously, and with premeditation, thereby making this offense punishable under Title 18,

     United States Code, Sections 2 and 924G)(l).




                                                                                       \




                                                                                                      .   11




----··--··
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 12 of 53 PageID #:
                                     8750



                              Count 6 Notice of Special Findings
                Pursuant to Title 18, United States Code, Sections 3591and3592 :

       As to Count 6, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                I.      Was 18 years of age or older at the time of the offense (18 U.S.C.
  § 3591(a));

                2.      Intentionally killed KEAIRRAH JOHNSON (18 U.S.C. § 3591(a)(2)(A));
                             \

            3.   Intentionally inflicted serious bodily injury that resulted _in the death of
  KEAIRRAH JOHNSON (18 U.S.C. § 3591(a)(2)(B));
                                                                    -
               · 4.      Intentionally participated in an act, contemplating that the life of a
  person would be taken or intending that lethal force would be used in connection with a person,
  other than one of the participants in the offense, and KEAIRRAH JOHNSON died as a result of
                                 I

  the act (18 U.S.C. § 3591(a)(2)(C));                                    ·

                 5. , Intentionally and specifically engaged in an act of violence, knowing
 that the act created a grave risk of death to a person, other than one of the participants in the
 offense, such that participation in the act constituted a reckless disregard for human life and
 KEAIRRAH JOHNSON died as a direct result of the act (18 U.S.C. § 3591(a)(2)(D));

       All pursuant to Title 18, United States Code, Section 3591.

       As to Count 6, defendant ANTHONY JORDAN, a/kla "TT" or "Godfather":
                      1
               6.       In committing the offense knowingly created a grave risk of death to
 one or more persons in addition to the victim of the offense (18 U.S.C. § 3592(c)(5));

                7.       Committed the offense after substantial planning and premeditation
 to cause the death of a person (18 U.S.C. § 3592(c)(9));

               8.       In committing· the offense intentionally killed or attempted to kill more
 than one person in a single criminal episode (18 U.S.C. § 3592(c)(16)).




                                                                                               12
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 13 of 53 PageID #:
                                     8751



                                            COUNT7
                                      (Murder of Victim Clark)
                                               [S4 Ct 5]

         Tue Grand Jury further charges that:

                                                                      "
          On or about dune 25, 2013, in the City of Saint Louis, within the Eastern District of
                                     "
  Missouri, the defendant,

                                      ANTHONY JORDAN,
                                    ~/k/a "TT" or "Godfather,"


  acting with others including DERRICK TERRY and GLORIA WARD, did lrnowingly possess,

  brandish and discharge one or more firearms in furtherance of drug trafficking crimes which may

  be prosecuted· in a court of the United States, to wit: conspiracy to distribute and to lrnowingly

  and intentionally possess with the intent to distribute a mixture or substance containing a

  detectable amount of cocaine, as charged in Count 1 herein.

         In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

         And in the course of this violation caused the death of ANTHONY "BLINKY"

 CLARK through the use of the firearm, which killing is a murder as defined 'in Title 18, United

 States Code, Section 1111, in that the defendant, acting with malice aforethought, unlawfully

 killed ANTHONY "BLINKY" CLARK, by shooting him with the firearm, willfully,

 deliberately, maliciously, and with premeditation, thereby making this offense punishable under

 Title 18, United States Code, Sections 2 and 9240)(1).




                                                                                                       13
     Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 14 of 53 PageID #:
                                          8752
.•

                                   Count 7 Notice of Special Findings
                     Pursuant to Title 18, United States Code, Sections 3591 and 3592

            As to Count 7, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                      1.     Was 18 years of age or older at the time of the offense (18 U.S.C.
       § 359l(a));

                     2.      Intentionally killed ANTHONY "BLINKY" CLARK (18 U.S.C. §
       359l(a)(2)(A));

                 3.  Intentionally inflicted serious bodily injury that resulted in the death of
       ANTHONY "BLINKY" CLARK (18 U.S.C. § 3591(a)(2)(B));

                      4.       Intentionally participated in an act, contemplating that the life of a
      person would be taken or intending that lethal force would be used in connection with a person,
      other than one of the participants in the offense, and ANTHONY "BLINKY" CLARK died as a
                             t
      result of the act (18 U.S.C. § 359l(a)(2)(C));

                      5.     Intentionally and specifically engaged in an act of violence, knowing
      that the act created a grave risk of death to a person, other than one of the participants in the
      offense, such that participation in the act constituted a reckless disreg;:!!d for human life and
      ANTHONY "BLINKY" CLARK died as a direct result of the act (18 U.S.C. § 359l(a)(2)(D));

            All pursuant to Title 18, United States Code, Section 3591.

            As to Count 7, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                    6.      In committing the .offense knowingly created a grave risk of death to
      one or more persons in addition to the victim of the offense (18 U.S.C. § 3592(c)(5));

                     7.       Committed the offense after substantial planning and premeditation
      to cause the death of a person (18 U.S.C. § 3592(c)(9)).




                                                                                                     14




                           ---------------                -·~~-----·-~·
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 15 of 53 PageID #:
                                     8753



                                          COUNTS
                                    (Murder of Victim Earts)
                                           [S4 Ct 7]

         The Grand Jury further charges that:

         On or about December 5, 2013, in the City of Saint Louis, within the Eastern District of

 Missouri, the defendant,

                                     ANTHONY JORDAN,
                                   a/k/a "TT" or "Godfather,"

 acting with others including ADRIAN LEMONS, MAURICE WOODSON and DORIAN

 FURNACE, did knowingly possess, brandish and discharge one or more firearms in furtherance

 of drug trafficking crimes which may be prosecuted in a court of the United States, to

 wit: conspiracy to distribute and to knowingly and intentionally possess with the intent to

 distribute a mixture or substance containing a detectable amount of cocaine, as charged in Count

 1 herein.

        In violation of Title 18, United States Code, Sections\2 and 924(c)(l)(A).

        And in the course of this violation caused the death ofBYRON "BK" EARTS,

 SR. through the use of the firearm, which killing is a murder as defined in Title 18, United States

 Code, Section 1111, in that the defendant, acting with malice aforethought, unlawfully

 killed BYRON "BK" EARTS, SR., by shooting hirii with the firearm, willfully, deliberately,

 maliciously, and with premeditation, thereby making this offense punishable under Title 18,

 United States Code, Sections 2 and 9240)(1).




                                                                                                  15
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 16 of 53 PageID #:
                                     8754



                              Count 8 Notice of Special Findings
                Pursuant to Title 18, United States Code, Sections 3591 and 3592

       As to Count 8, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":
        •                                                                         I




                'l.     Was 18 years of age or older at the time of the offense (18 U.S.C.
  § 359l(a));

                  2.     Intentionally participated in an act, contemplating that the life of a
  person would be taken or intending that lethal force would be used in connection with a person,
  other than one.ofthe participants in the offense, and BYRON "BK'' BARTS, SR. died as a result
  of the act (18 U.S.C. § 3591(a)(2)(C));

                  3.    ;Intentionally and specifically engaged in an act of violence, lmowing
  that the act created a grave risk of death to a person, other than one· of the participants in the
  offense, such that participation in the act constituted a reckless disregard for human life and
                                                                             1
  BYRON "BK" EARTS, SR. died as a direct result of the act (18 U.S.C. § 359l(a)(2)(D));

       All pursuant to Title 18, United States Code, Section 3591.

       As to Count 8, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                4.      Procured the commission of the offense by payment, or a promise
  of payment, of anything of pecuniary value (18 U.S.C. § 3592(c)(7)).

                 5.       Committed-the offense-after substantial planning and premeditation
  to cause the death of a person (18 U.S.C. § 3592(c)(9)).




                                                                                                 16
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 17 of 53 PageID #:
                                     8755



                                           COUNT9
                                    (Murder of Victim Parker)
                                            [S4 Ct8]

        The Grand Jury further charges that:

         On or about December 29, 2013, in the City of Saint Louis, within the Eastern District of     r

 Missouri, the defendant,

                                      ANTHONY JORDAN,
                                  , a/k/a "TT" or "Godfather,"

 acting with others including ANTONIO WASHINGTON, CHARLES THOMPSON, and

 GLORIA WARD, did knowingly possess, brandish and discharge one or more firearms in

 furtherance of drug trafficking crimes which may be prosecuted in a co.urt of the United

 States, to wit: conspiracy to distribute and to knowingly and intentionally possess with the intent

 to distribute cocaine, as charged in Count 1 herein.

        fu violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

        And in the course of this violation caused the death ofROBERT "PARKER

 G" PARKER through the use of the firearm, which killing is a murder as defined in Title 18, ·

. United States Code, Section 1111, in that the defendant, acting with malice aforethought,

 unlawfully killed ROBERT "PARK.ERG" PARKER by shooting him with the firearm, willfully,

 deliberately,. maliciously, and with premeditation, thereby making this offense punishable under

 Title 18, United States Code, Sections 2 and 924G)(l).




                                                                                                 17
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 18 of 53 PageID #:
                                     8756



                              Count 9 Notice of Special Findings
                Pursuant to Title 18, United States Code, Sections 3591 and 3592

       As to Count 9, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                 1.     Was 18 years of age or older at the time of the offense (18 U.S.C.
  § 359l(a));

                 2.     Intentionally killed ROBERT "PARKER G" PARKER (18 U.S.C. § .
  359l(a)(2)(A));

            3.   Intentionally inflicted serious bodily injury that resulted in the death of
  ROBERT "PARKER G" PARKER (18 U.S.C. § 359l(a)(2)(B));                 -

                   4.     Intentionally participated in an act, contemplating that the life of a
  person would be taken or intending that lethal force would be used in connection with a person,
  other than one of the participants in the offense, and ROBERT "PARKER G" PARKER died as
  a result of the act (18 U.S.C. § 359l(a)(2)(C));

                  5.     Intentionally and specifically engaged in an act of violence, knowing
  that the act created a grave risk of death to a person, other than one of the participants in the
  offense, such that participation in the act constituted a reckless disregard for human life and
  ROBERT "PARKER G" PARKER died as a direct result of the act (18 U.S.C. § 359l(a)(2)(D));

       All pursuant to Title 18, United States Code, Section 3591.

       As to Count 9, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":
                                                                                               I
                6.      In committing- the offense knowingly created a grave risk of death to
  one or more persons in addition to the victim of the offense (18 U.S.C. § 3592(c)(5));

                7.       Committed the offense after substantial planning and premeditation
 to cause the death of a person (18 U.S.C. § 3592(c)(9));

               8.       In committing the offense intentionally killed or attempted to kill more
 than one person in a single criminal episode (18 U.S.C. § 3592(c)(l6)).




                                                                                                   18
     Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 19 of 53 PageID #:
                                          8757
•·


                                                 COUNT10
                                          (Murder of Victim Walker)
                                                  [S4 Ct 8]

               The Grand Jury further charges that:

               On or about December 29, 2013, in the City of Saint Louis, within the Eastern District of

      Missouri, the defendant,

                                           ANTHONY JORDAN~
                                         a/k/a "TT" or "Godfather,"

      acting with others including ANTONIO WASHINGTON, CHARLES THOMPSON, and

      GLORIA      w'ARD, did     knowingly possess, brandish and discharge one or more firearms in
       \
      furtheranc~   of drug trafficking crimes which may be prosecuted in a court of the United

      States, to wit: conspiracy to distribute and to knowingly and intentionally possess with the intent
                                                                  /
      to distribute cocaine, as charged in Count 1 herein..

               In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

               And in the course of this violation caused the death of CLARA WALKER through the
           \                                                  \
      use of the firearm, which killing is a murder as defined in Title 18, United States Code, Section

      1111, in that the defendant, acting with malice aforethought, unlawfully killed CLARA

      WALKER by shooting her with the firearm, willfully,, deliberately, maliciously, and with

      premeditation, thereby making this offense punishable under Title 18, United States Code,

      Sections 2 and 924G)(l).




                                                                                                      19
    Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 20 of 53 PageID #:
                                         8758
.

                                 Count 10 Notice of Special Findings
                    Pursuant to Title 18, United States Code, Sections 3591 and 3592

           As to Count 10, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":
                                                                          <;
                    1.      Was 18 years of age or older at the time of the offense (18 U.S.C.
      § 359l(a));

                    2.      Intentiqnallykilled CLARA WALKER (18 U.S.C. § 359l(a)(2)(A));

              3.   Intentionally inflicted serious bodily injury that resulted in the death of
     CLARA WALKER(l8 U.S.C. § 3591(a)(2)(B));

                    4.     Intentionally participated in an act, contemplating that the life of a
     person would be taken or intending that lethal force would be used in connection with a person,
     other than one of the participants in the offense, and CLARA WALKER died as a result of the
     act (18 U.S.C. § 359l(a)(2)(C));

                     5.     Intentionally and specifically engaged in an act of violence, knowing
     that the act created a grave risk of death to a person, other than one of the participants in the
     offense, such that participation iri the act constituted a reckless disregard for human life and
     CLARA WALKER died as a direct result ofthe act (18 U.S.C. § 3591(a)(2)(D));

           All pursuant to Title 18, United States Code, Section 3591.

           As to Count 10, defendant ANT~ONY JORDAN, a/k/a "TT" or "Godfather":
                                           '

                   6.      In committing the offense knowingly created a grave risk of death to
     one or more persons in addition to the victim of the offense (18 U.S.C. § 3592(c)(5));
                                                                               /

                    7.     · Committed the offense after substantial planning and premeditation
     to cause the death of a person (18 U.S.C. § 3592(c)(9));

                   8.       In committing the offense intentionally killed or attempted to kill more
     than one person in a single criminal episode (18 U.S.C. § 3592(c)(16)).




\




                                                                                                   20
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 21 of 53 PageID #:
                                     8759



                                              COUNTll
                                      (Murder of Victim Gridiron)
                                               [S4 Ct 9]

            The Grand Jury further charges that:

            On or about January 21, 2014, in the City of Saint Louis,. within the Eastern District of     .

    Missouri, the defendant,

                                        ANTHONY JORDAN,
                                      a/k/a "TT" or "Godfather,"

    acting with others including ANTONIO WASHINGTON, CHARLES THOMPSON, and

    GLORIA WARD, did knowingly possess, brandish and discharge one or more firearms: in
                                                                                                )

    furtherance of drug trafficking crimes which may be prosecuted in a court of the United States,
                -                                  -

    to wit: conspiracy to distribute and to knowingly and intentionally possess with the intent to
                                                              _)



    distribute cocaine, as charged in Count 1 herein.

           In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

           And in the course, of this violatiop. caused the death of MlCRAIL "YELLOW MACK"

    GR.IriIRON through the use of one or more firearms, which killing is a murder as defined in
                                  '

    Title 18, United States Code, Section 1111, in that the defendant, acting with malice
                                                .'




    aforethought, unlawfully killed MICHAIL "YELLOW MACK" GRIDIRON by shooting him

    with the firearm, willfully, deliberately, maliciously, and with premeditation, thereby making this

    offense punishable under Title 18, United States Code, Sections 2 and 9240)(1 ).


(




                                                                                                     21
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 22 of 53 PageID #:
                                     8760



                             Count 11 Notice of Special Findings
                Pursuant to Title 18, United States Code, Sections 3591 and ~592

       As to Count 11, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                 1.     Was 18 years of age or older at the time of the offense (18 U.S.C.
  § 359l(a));

               2.     Intentionally killed MICHAIL "YELLOW MACK" GRIDIRON (18
 U.S.C. § 359l(a)(2)(A)); ,

            3.  Intentionally inflicted serious bodily injury that resulted in the death of
 MICHAIL "YELLOW MACK" GRIDIRON (18 U.S.C. § 359l(a)(2)(B));                         ,

               4.     Intentionally participated in an act, contemplating that the life of a
 person would be taken or intending that lethal force would be used in connection with a person,
 other than one of the participants in the offense, and MICHAIL "YELLOW MACK"
 GRIDIRON died as a result of the act (18 U.S.C. § 359l(a)(2)(C)); -
                                                                                                     1
                 5.     Intentionally and specifically engaged in an act of violence, knowing
 that the act created a grave risk of death to a person, other than one of the participants in the
 offense, such that participation in the act constituted a reckless disregard for human life and
 MICHAIL "YELLOW MACK" GRIDIRON died as a direct result ofthe act (18 U.S.C. §
 359l(a)(2)(D));

       All pursuant to Title 18, United States Code, Section 3591.

       As to Count 11, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                6.       Committed the offense after substantial planning and premeditation
 to cause the death of a person (18 u.s.c: § 3592(c)(9));

               7.       In committing the offense intentionally killed or attempted to kill more
 than one person in a single criminal episode (18 U.S.C. § 3592(c)(l6)).




                                                                                               22
    Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 23 of 53 PageID #:
                                         8761
3




                                              COUNT12
                                        (Murder of Victim Jones)
                                '
             The Grand Jury further ch,arges that:

             On or about November 28, 2014, in the City of Saint Louis, within the Eastern District of

     Missouri, the defendant,

                                         ANTHONY JORDAN,
                                       a/k/a "TT" or "Godfather," ·

     acting with others including MAURJCE WOODSON and STANFORD WILLIAMS, did

     knowingly possess, brandish and discharge one or more firearms in furtherance of drug

     trafficking crimes which may be prosecuted in a court of the United States, to wit: conspiracy to
                 \

     distribute and to knowingly and intentionally possess with the intent 'to distribute cocaine, as

     charged in Count 1 herein.

            In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

            And in the course of this violation caused the death of DANTE JONES through the use of

     the firearm, which killing is a murder as defined in Title 18, United States Code, Section 1111, in

     that the defendant, acting with malice aforethought, unlawfully killed DANTE JONES, by

     shooting him with the firearm,. willfully, deliberately, maliciously, and with premeditation,

     thereby making this offense punishable under Title 18, United States Code, Sections 2 and

     9246)(1).




                                                                                                     23
     Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 24 of 53 PageID #:
                                          8762
.1




                                  Count 12 Notice of Special Findings
                     Pursuant to Title 18, United States Code, Sections 3591and3592

            As to Count 12, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                     1.      Was 18 years of age or older at the time of the offense (18 U.S.C.
                                                                               '
       § 3591(a));

                      2.     futentionally participated in an act, contemplating that the life of a
       person would be taken or intending that lethal force would be used in connection with a person,
       other than one of the participants in the offense, and DANTE JONES died as a result of the act
       (18 U.S.C. § 3591(a)(2)(C));

                      3.     futentionally and specifically engaged in an act of violence, knowing
      that the act created a grave risk of death to a person, other than one of the participants in the
      offense, such that participation in the act constituted a reckless disregard for human life and
      DANTE JONES died as a direct result of the.act (18 U.S.C. § 359l(a){2)(D));

            All pursuant to Title 18, United States Code, Section 3591.

            As to Count 12, defendant ANTHONY JORDAN, a/k/a "TT" or "Godfather":

                    4.      Procured the commission of the offense by payment, or a pronnse
      of payment, of anything of pecuniary value (18 U.S.C. § 3592(c)(7)).

                     5.       Committed the offense after substantial planning and premeditation
      to cause the death of a person (18 U.S.C. § 3592(c)(9));

                     6.       DANTE JONES was particularly vulnerable due to infirmity or
      physical disability (18 u.s·.c. § 3592(c)(l 1)).
        '




                                                                                                    24
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 25 of 53 PageID #:
                                     8763



                                           COUNT13
                  (Possession of Firearms in Furtherance of Drug Trafficking)

 The Grand Jury further charges that:

       On or about December 23, 2013; April 11, 2014; August 7, 2015; August 27, 2015; and
                                                                   '
 August 28, 2015, within the Eastern District of Missouri, the defendant,

                                      ANTHONY JORDAN,
                                 a/k/a "TT" or "Godfather " and
                                                              '         -

 acting alone and with others including ANTONIO WASHINGTON, did lmowingly possess one

 or more firearms in furtherance of a drug trafficking crimes which may be prosecuted in a court

 of the United States; to wit: conspiracy to distribute and to lmowingly and intentionally possess

 with the intent to distribute cocaine, as charged in Count 1 herein.

      In violation of Title 18, United States Code, Section 924(c)(l)(A).




          I




                                                                                               25
    Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 26 of 53 PageID #:
                                         8764                                                                   r
J




     DEFENDANT:             CHARLES THOMPSON (Def. 28)

                                                COUNT14
                                             (Drug Conspiracy)
                                                 [S4 Ct 3]

             The Grand Jury charges that:

             Beginning on a date unknown to the grand jury, but including on or about January 1, ,

     2002, and continuing up to and including August 27, 2015, within the Eastern District of

     Missouri, the defendant,

                                          CHARLES THOMPSON,
                                            a/k/a "Man Man,"

     did knowingly and intentionally conspire, combine, confederate and agree, with other persons

     both known and unknown to the federal grand jury, including, but not limited to, ANTHONY

     JORDAN and GLORIA WARD, to commit offenses against the United States, to wit: to

     knowingly and intentionally distribute and possess with the intent to distribute a mixture or

     substance containing a detectable amount of cocaine, a Schedule II controlled substance drug.

             In violation of Title 21, United States Code, Sections 846; and

            The     amount of     cocaine involved    in    the   conspiracy     and    attributable       to

     defendant CHARLES THOMPSON, a/k/a "Man Man," as a result of his own respective

     conduct, and the conduct of other conspirators, known or reasonably foreseeable to him, is
                            i
     five (5) kilograms or more of a mixture or substance containing a detectable amount of cocaine,
                                      ~                                                                .



     making the offense punishable under Title 21, United States. Code, Section 841 (b)(1 )(A)(ii)(II).




                                                                                                           26
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 27 of 53 PageID #:
                                     8765



                                                COUNT15
                                         (Murder of Victim Parker)
                                                   [S4 Ct8]

         The Grand Jury further charges that:

         On or about December 29, 2013, in the City of Saint Louis, within the Eastern District of

 Missouri, the defendant,

                                          CHARLES THOMPSON,
                                            a/k/a "Man Man,"

 aiding and abetting and acting with others including ANTHONY JORDAN, ANTONIO

 WASHINGTON, and GLORIA WARD, did·lmowingly possess, brandish and discharge one or

 more firearms in furtherance of drug trafficking crimes which may be prosecuted in a court of

 the United States, to wit: conspiracy to distribute and to lmowingly and intentionally possess

 with the intent to   distribut~   cocaine, as charged in Count 14 herein.

        In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

        And in the course of this violation caused the dyath ofROBERT "PARKER

 G" PARKER through the use of the firearm, which killing is a murder as defined in Title 18,

 United States Code, Section 1111, in that the defendant, acting with malice aforethought,

 unlawfully killed ROBERT "PARKER G" PARKER by shooting him with the firearm, willfully,

 deliberately, maliciously, and with premeditation, thereby making this offense punishable under

 Title 18, United States Code, Sections 2 and 9240)(1).




                                                                                               27    _/
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 28 of 53 PageID #:
                                     8766



                                           COUNT16
                                    (Murder of Victim Walker)
                                            [S4 Ct8}

         The Grand Jury further charges that:

         On or about December 29, 2013, in the City of Saint Louis, within the Eas~em District of

 ,Missouri, the defendant,

                                     CHARLES THOMPSON,
                                       a/k/a "Man Man,"

 aiding and abetting and acting with others including ANTHONY JORDAN, ANTONIO

 WASHINGTON and OLORIA WARD, did knowingly possess, brandish and discharge one or

 more firearms in furtherance of drug trafficking crimes which may be prosecuted in a court of

 the United States, to wit: conspiracy to distribute and to knowingly and intentionally possess'

 with the intent to distribute cocaine, as charged in Count 14 herein.

        In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

        And in the course of this violation caused the death of CLARA WALKER through the

 use of the firearm, which killing is a murder as defined in Title 18, United States Code, Section

 1111, in that the defendant, acting with malice aforethought, unlawfully killed CLARA

WALKER by shooting her with the firearm, willfully, deliberately, maliciously, and with

premeditation, thereby making this offense punishable under Title 18, United States Code,

 Sections 2 and 924G)(l).




                                                                                                     ~'




                                                                                               28
     Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 29 of 53 PageID #:
                                          8767
,}




                                                COUNT17
                                        (Murder of Victim Gridiron)
                                                 [S4 Ct 9]

              The Grand Jury further charges that:

              On or about January 21, 2014, in the City of Saint Louis, within the Eastern District of

       Missouri, the defendant,

                                  CHARLES THOMPSON, a/k/a "Man Man,"

      aiding and abetting and acting· with qthers including ANTHONY JORDAN, ANTONIO
                                             '                    '
      WASHINGTON, and GLORIA WARD, did lmowingly possess, brandish and discharge one or

      more firearms in furtherance of drug trafficking crimes which may be prosecuted in a court of

      the United States, to wit: conspiracy to distribute and to lmowingly and intentionally possess

      with the intent to distribute cocaine, as charged in Count 14 herein.

              In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

              And in the course of this violation caused the death of MICHAIL "YELLOW MACK"

      GRIDIRON through the 'use of one or more firearms, which killing is a murder as deffued in

      Title 18, United States Code, Section 1111, in that the defendant, acting with malice

      aforethought, unlawfully killed MICHAIL "YELLOW MACK" GRIDIRON by shooting him

      with the firearm, willfully, deliberately, maliciously, and with premeditation, thereby making this

      offense punishable under Title 18, Ullited States Code, Sections 2 and 9240)(1 ).




                                                                                                       29
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 30 of 53 PageID #:
                                     8768



                                           COUNT 18
                  (Possession Of Firearms in Furtherance of Drug Trafficking)

        The Grand Jury further charges that:

        On or about December 23, 2013, within the Eastern District of Missouri, the defendant,

                                    CHARLES THOMPSON,
                                      a/k/a "Man Man,"

  aiding and abetting and acting with others including ANTHONY JORDAN, ANTONIO ;

 WASHINGTON, and GLORIA WARD, did knowingly possess one or more firearms in
                                      ,         I

 furtherance of a ,drug trafficking crime which may be prosecuted in a court of the .United States;

 to wit: conspiracy to k:riowingly and intentionally distribute heroin and possess with the intent to
                               (

 distribute marijuana, as charged in Count 14 herein,

        In violation of Title 18, United States Code, Section 924(c)(l)(A).




                                                                                                  30
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 31 of 53 PageID #:
                                     8769



 DEFENDANTS:             ADRIAN LEMONS (Def. 2)
                         JOSE EDUARDO CAVAZOS (Def. 7)
                         MAURICE WOODSON (Def. 15)
                         VIRGIL SIMS (Def. 26)

                                            COUNT19
                                         (Drug Conspiracy)
                                         [S4 Cts 3 JO, 11, 18]

          The Grand Jury further charges that:

          Beginning at an exact time unknown to the Grand Jury, but including 2012, ·and

 continuing thereafter to the date of this Indictment, in the Eastern District of Missouri and

 elsewhere, the defendants,

                         ADRIAN LEMONS, a/k/a "A.D.," or "D,"
                          VIRGIL "SIMS, a/k/a "V.G.," or ''B.G.,"
                     MAURICE WOODSON, a/k/a "Blue,'' or "Lil Blue," and
                              JOSE EDUARDO CAVAZOS,

 did knowingly and willfully conspire, combine, confederate and agree with each other and other

 persons known and unknown to this Grand Jury, to commit offenses against the United States, to

 wit: to distribute and possess with intent to distribute a mixture or substance containing a
     "\


 detectable amount of cocaine, a Schedule II controlled subs~ce, in violation of Title 21, United

 States Code, Section 84l(a)(l).

          All in violation of Title 21, United States Code, Section 846; and

 The amount of cocaine involved in the conspiracy and attributable to defendants ADRIAN

 LEMONS, a/k/a "A.D.," or "D," VIRGIL SIMS, a/k/a "V.G.," or "B.G.," MAURICE

 WOODSON, and JOSE EDUARDO CAVAZOS as a result of his own respective conduct,

 and the conduct of other conspirators, known or reasonably foreseeable to each individual, is five

 kilograms or more of a mixture or substance containing a detectable amount of cocaine, making

 the offense punishable under Title 21, United States Code, Section 841(b)(l)(A)(ii)(II).
                                                                                                 31
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 32 of 53 PageID #:
                                     8770



                                           COUNT20
                                     (Murder of Victim Earts)
                                            [S4 Ct 7]

         The Grand Jury further charges that:

         On or about December 5, 2013, in the City of Saint Louis, within the Eastern District of

  Missouri, the defendants,

                        ADRIAN LEMONS, a/k/a "A.D.," or "D," and
                      MAURICE WOODS.ON, a/k/a "Blue," or "Lil Blue,"

 acting with others including ANTHONY JORDAN and DORIAN FURNACE, did lrn.owingly

 possess, brandish and discharge one or more firearms in furtherance of drug trafficking crimes

 which may be prosecuted in a court of the Unitetj. States, to wit: conspiracy to distribute and to

 lrn.owingly and intentionally possess with the intent to distribute a mixture or substance

 containing a detectable amount of cocaine, as charged in Count 19 herein.

         In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

         And in the course of this violation caused the death ofBYRON "BK" EARTS,

 SR. through the use of the firearm, which killing is a murder as defined in Title 18, United States

 Code, Sectio~- 1111, in that the defendant, acting with malice aforethought, unlawfully

 killed BYRON "BK" 'EARTS, SR., by shooting him with the firearm, willfully, deliberately,

 maliciously, and with premeditation, thereby making this offense punishable under Title 18,

 United States Code, Sections 2 ·and 924G)(l).




                                                                                                  32
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 33 of 53 PageID #:
                                     8771



                                           COUNT21·
                                    (Attempt to Kill a Witness)
                                           [S4 Ct 37}

       The Grand Jury further charges that:

       Beginning on a date unknown to the grand jury, but including between on or about

  February 1, 2016 and March 31, 2016, and continuing up to the date of this Indictment, within

 the Eastern District of Missouri, the defendant,

                                     MAURICE WOODSON,
                                    a/k/a "Blue," or "Lil Blue,"

 did knowingly and intentionally conspire, combine, confederate and agree, with other        per~ons


 both known and unknown to the federal grand jury, to commit offenses against the United States,

 to wit: to kill and attempt to kill a person with the, intent to prevent the attendance and testimony

 of a person in an official proceeding, namely United States v. Maurice Woodson, a/k/a "Blue,"

 or "Lil Blue," et al, Sl-4:15CR 404 HEAINAB.

       In violation of Title 18, United States Code, Sections 1512(a)(l)(A), and (k), and

 punishable under Title 18, United States Code, Sections 1512(3) and (k).
                                                    I




                                                                                                   33
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 34 of 53 PageID #:
                                     8772



                                              COUNT22
                     (Possession of a Firearm in Furtherance of Drug Trafficking)
                                               [S4Ct12}

          The Grand Jury further charges that:

          On or about February 6, 2014, in St. Louis City, within the Eastern District of Missouri

  and elsewhere, the defendant,

                                        ADRIAN LEMONS,
                                        a/k/a "AD," or "D,"

  acting with others including TERRY GILLIAM, did lmowingly possess a firearm, namely a

  Sturm-Ruger .40 caliber semi-automatic pistol, in furtherance of the drug trafficking crime

  charged in Count 19 herein~ in violation of Title 18, United States Code, Sections 924(c)(1 )(A)

  and2.

                                              COUNT23
                     (Possession of a Firearm in Furtherance of Drug Trafficking)
                                               [S4 Ct 24}

          The Grand Jury further charges that:

          On or about January 13, 2016, in St. Louis County, within the Eastern District of

 Missouri and elsewhere, the defendant,

                                            ADRIAN LEMONS,
                                            a/k/a "AD," or "D,"

 did lmowingly possess a firearm, namely a Carl Walther make, PPS model, .40 S&W caliber

 semi-automatic pistol, in furtherance of the drug trafficking .crime charged in Count 19 herein, in

 violation of Title 18, United States Code, Section 924(c)(1 )(A), and punishable under Section

 924(c)(1 )(C)(i).




                                                                                                     34
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 35 of 53 PageID #:
                                     8773



                                           COUNT24
                                (Felon in Possession of a Firearm)
                                            [S4 Ct 25}

       , The Grand Jury further charges that:

         On or about January 13, 2016, in St. Louis County, within the Eastern Distrj.ct of

  Missouri and elsewhere, the defendant,

                                       ADRIAN LEMONS,
                                       a/k/a "AD," or "D,"

  having been previously convicted of a crime punishable by imprisonment for a term exceeding

  one year, did knowingly possess in and affecting interstate commerce a firearm, namely a Carl

  Walther make, PPS model, .40 S&W caliber semi-automatic pistol, said firearm having

 previously traveled in interstate or foreign commerce, in violation of Title 18, United States

  Code, Section 922(g)(l ).




                                                                                              35
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 36 of 53 PageID #:
                                     8774



                                              "
                                             COUNT25
                                    (Money Laundering Conspiracy)
                                          [S4 Cts 53, 54, 55]

          The Grand Jury further charges that:

          Beginning around February 2012 and continuing thereafter to the date of this Indictment,

  in the Eastern District of Missouri and elsewhere, the defendant,

                                          ADRIAN LEMONS,
                                          a/k/a "A.D.," or "D,"

  did knowingly combine, conspire, and agree with other persons known and unknown to the

  Grand Jury to commit offenses against the United States, to wit: the defendant knowingly

  conducted and attempted to conduct financial transactions affecting interstate or foreign

  commerce, which transactions involved the proceeds of specified unlawful activity, that is, the

  distribution of cocaine,   a   Schedule II controlled substance, and designed the transactions in

  whole or in part to conceal and disguise the nature, location, source, ownership, and control of

  the proceeds of specified unlawful activity, and that while conducting and attempting to conduct

  such financial transactions, the. defendant knew that the property involved in the financial

  transactions represented the proceeds of some form of unlawful activity, in violation of Title 18,

  Umted States Code, Sections 1956(a)(l)(B)(i).
                                                     --
          All in violation' of Title 18, United States Code, Section 1956(h).




     \.




                                                                                                  36
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 37 of 53 PageID #:
                                     8775



                                            COUNT26
                                        (Money Laundering)
                                            [S4 Ct 52}

         The Grand Jury further charges that:
         On or about July 8, 2014, in the Eastern District of Missouri,. the defendant,

                                        ADRIAN LEMONS,
                                        a/k/a "A.D.," or "D,"

  did knowingly engage and attempt to engage in a monetary transaction by, through or to a

  financial institution, that is, Neighbors Credit Union, affecting interstate or foreign commerce, in

  criminally derived property of a value greater than $10,000, that is a withdrawal, transfer, and

  exchange of funds, such property having been denved from a specified unlawful activity, to wit:

  the distribution of cocaine, a Schedule II controlled substance, in violation of Title 18, United

  States Code, Sections, 1957.




                                                                                                   37
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 38 of 53 PageID #:
                                     8776




                                              COUNT27
                                        (Murder of Victim Jones)

            The Grand Jury further charges that:

             On or about November 28, 2014, in the City of Saint Louis, within the Eastern District of
 (

     Missouri, the defendant,

                                        MAURICE WOODSON,
                                       a/k/a "Blue," or "Lil Blue,"

     acting with others including ANTHONY JORDAN and STANFORD WILLIAMS, did

     knowingly possess, brandish and discharge one or more firearms in furtherance of drug

     trafficking crimes which may be prosecuted in a court of the United States, to wit: conspiracy to
                                                                                   )


     distribute and to knowingly and intentionally possess with the intent to distribute cocaine, as

     charged in Count 19 herein.

            In violation of Title 18, United States Code, Sections 2 and 924(c)(l)(A).

            And in the course of this violation caused the death of DANTE JONES through the use of

     the firearm, which killwg is a murder as defined in Title 18, United States Code, Section 1111, in

     that the defendant, acting with malice aforethought, unlawfully killed DANTE JONES, by

     shooting him with the firearm, willfully, dvliberately, maliciously, and with premeditation,

     thereby making this offense punishable under Title 18, United States Code, Sections 2 arid

     924G)(l).




                                                                                                     38
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 39 of 53 PageID #:
                                     8777



                                           COUNT28
                              (Possession with Intent to Distribute)
                                           [S4 Ct 21]

         The Grand Jury further charges that:

         On or about April 30, 2015, in St. Louis City, within the Eastern District of Missouri and

  elsewhere, the defendant,

                                    MAURICE WOODSON,
                                   a/k/a "Blue," or "Lil Blue,"

  did knowingly and intentionally possess with the intent to distribute a mixture or substance

  containing a detectable amount of cocaine base (crack), a Schedule II controlled substance, in

  violation of Title 21, United States Code, Section 841(a)(l), and punishable under Title 21,

  United States Code, Section 84l(b)(l)(C).


                                           COUNT29
                              (Possession with Intent to Distribute)
                                           [S4 Ct 23]
                                                      \
         The Grand Jury further charges that:

         On or about December 9, 2015, in St. Louis City, within the Eastern District of Missouri

 and elsewhere, the defendant,

                                        MAURICE WOODSON,
                                       a/k/a "Blue," or "Lil Blue,"

 did knowingly and intentionally possess with the intent to distribute a mixture or substance

 containing a detectable amount of cocaine base (crack)? a Schedule II controlled substance, in

 violation of Title 21, United States Code, Section 841(a)(l), and punishable under Title 21,

 United States Code, Section 841(b)(l)(C).




                                                                                                 39
    Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 40 of 53 PageID #:
                                         8778
>




                                                  COUNT30
                                      (Felon in Possession of a Firearm)
                                                  [S4 Ct 26]

             The Grand Jury further charges that:

             On or about January 13, 2016, in St. Louis City, within the Eastern District of Missouri

      and elsewhere, the defendant,

                                          MAURICE WOODSON,
                                         a/k/a "Blue," or "Lil Blue,"

      having been previously convicted of a crime punishable by imprisonment for a term exceeding
               1
      one year, did knowingly possess in and affecting interstate commerce a firearm, namely a Sig

      Sauer make, P239 model, .40 caliber semi-automatic pistol, said firearm having previously

      traveled in interstate or foreign commerce, in violation of Title 18, United States Code, Section

      922(g)(l).




                                                                                                        40
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 41 of 53 PageID #:
                                     8779



  DEFENDANTS:            MICHAEL GRADY (Def. 2,9)
                         OSCAR DILLON (Def. 30)

                                             COUNT31
                                          (Drug Conspiracy)
                                              [S4 Ct 3]

          The Grand Jury further charges that:

          Beginning at an exact time unlmown to the Grand Jury, but including 2012, and

  continuing thereafter to the .date of this Indictment, in the Eastern District of Missouri and,

  elsewhere, the defendants,

                               MICHAEL GRADY, and
                     OSCAR DILLON, III, a/k/a "Ant," "Chest," "Muscles,"

  did knowingly and willfully conspire, combine, confederate and agree with each other and other

  persons known and unlmown to this Grand Jury, including DERRICK TERRY, STANFORD

  WILLIAMS, and others, to commit offenses against the United States, to wit: to distribute and

  possess with intent to distribute a mixture or substance containing a detectable amount of

  cocaine, a .Schedule II controlled substance, and a detectible amount of heroin~ a Schedule I

  controlled substance, in violation of Title 21, United States Code, Section 841(a)(l).

         All in violation ofTitle.21, United States Code, Section 846; and

         The amount of cocaine involved in the conspiracy and attributable to defendants

  MICHAEL GRADY and OSCAR DILLON, ID, a/k/a "Ant," "Chest," "Muscles," as a

  result of their own respective conduct, and the conduct of other conspirators, lrnown or

  reasonably foreseeable to each individual, is five kilograms or more of a mixture or substance

  containing a detectable amount of cocaine, making the offense, punishable under Title 21, United

  States Code, Section 841(b)(l)(A)(ii)(II).



                                                                                                41
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 42 of 53 PageID #:
                                     8780



                                             COUNT32
                                       (Obstruction of Justice)
                                             [S4 Ct 28}

          The Grand Jury further charges that:

         Beginning at an exact time unknown, but including in or about January 2016 throu~ July

  27, 2016, within the Eastern District of Missouri and elsewhere, the defendants,

                               MICHAEL GRADY, and
                     OSCAR DILLON, III a/k/a "Ant," "Chest," "Muscles,"

  acting together and with others including DERRICK TERRY, CHARDA DAVIS, and

  STANFORD WILLIAMS did knowingly
                           ,
                                  corruptly obstruct, influence, and impede an official

  proceeding, namely, United States v. Derrick Terry, et al, Sl-4:15CR 404 HEA/NAB, and did

  knowingly attempt to obstruct, influence, and impede said official proceeding, and in furtherance

  thereof, ·each defendant took a substantial step, including the flight of DERRICK TERRY to

  Dallas, Texas, all in violation of Title 18, United States Code, Sections 2 and 1512(c)(2).




                                                                                                 42
     Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 43 of 53 PageID #:
,.                                        8781



                                                COUNT33
                                   (Unlawful Flight to Avoid Prosecution)
                                                 [S4 Ct 29}

               The Grand Jury further charges that:

               Beginning at an exact time unknown, but including in or about January 2016 through July

       27, 2016, within the Eastern District of Missouri and elsewhere, the defendants,

                                   MICHAEL GRADY, and
                        OSCARDILLON, III a/k/a "Ant," "Chest," "Muscles," and

       acting- together and with others including DERRICK TERRY, CHAR.DA DAVIS, and

       STANFORD WILLIAMS did lmowingly travel, or cause, counsel, and command another to

       travel in interstate commen;e with the intent to avoid prosecution for a felony offense, namely

       conspiracy to distribute cocaine charged in United States v. Derrick Terry, et al, Sl-4:15CR 404   -

       REA/NAB, charged under the laws of the United States within the Eastern District of Missouri

       from which DERRICK TERRY fled, in violation of Title 18, United States Code, Sections 2 and
                            .       I




       1073.




                                                                  )




                                                                                                    43

                                                                                                          J
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 44 of 53 PageID #:
                                     8782



                                           COUNT34
                                        (Money Laundering)
                                            [S4 Ct 51}

         ·The Grand Jury further charges that:

          Beginning around August 2015 and continuing thereafter until the date of this Indictment,

  in the Eastern District of Missouri and elsewhere, the defendants,

                               MICHAEL GRADY, and
                   OSCAR DILLON; ID a/k/a "Ant," "Chest," "Muscles," and
                                                                                                      r
  did lmowirigly combine, conspire, and agree with. other persons lmown and unknown to the

  Grand Jury, including DERRICK TERRY, STANFORD WILLIAMS, and others, to commit

  offenses against ·the United States, to wit: lmowingly conducted and attempted to conduct

  financial transactions affecting interstate or foreign commerce, which transactions involved the

  proceeds of specified unlawful activity, that is, the· distribution of cocaine, a Schedule II

  controlled substance, and heroin, a Schedule I controlled substance, and designed the

  transactions in whole or in part to conceal and disguise the nature, location, source, ownership,

  and control of the proceeds of specified unlawful activity, and that while conducting and

  attempting to conduct such financial transactions, the defendant lmew that the property involved

  in the financial transactions represented the proceeds of some form of unlawful activity, in

  violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

         All in violation of Title 18, United States Code, Section 1956(h).
    l.




                                                                                                 44
         Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 45 of 53 PageID #:
                                              8783
'   )>




                                                        COUNT35
                                                   (Witness Tampering)

                   The Grand Jury further charges that:

                   Beginning-at an exact time unknown, but including between or about December 2, 2016

           and December 8, 2016, in Lincoln County, within the Eastern District of Missouri, and

           elsewhere, the defendant,

                                                  MICHAEL GRADY,

           did lmowingly attempt to corruptly influence the testimony of any person m an official

           proceeding, namely, United States v. Michael Grady, et al, S4-4:15CR 404 REA/NAB, and in

           furtherance   t~e~eof,   the defendant took a substantial step, including but not limited to the

           following: (1) contacting a confmed cooperating witness; (2) requesting that the cooperating

           witness create an affidavit-specifying that that a particular financial transaction did not occur; (3)

           directing the cooperating witness to include other information in an affidavit; and (4) by causing

           said.affidavit to be filed in a court proceeding in this matter on or about December 8, 2016, all in

           violation of Title 18, United States Code, Section and 1512(b)(l).




                                                                                                              45
        Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 46 of 53 PageID #:
'   .                                        8784



          DEFENDANT:            FAR!lAAJ) JOHNSON (Def. 34)

                                                    COUNT36
                                                 (Drug Conspiracy)
                                                   [S4 Cts 3, 39]

                 The Grand Jury further charges that:

                 Beginning at an exact time unknown to the Grand Jury, but including 2012, and

          continuing thereafter to the ,date of this Indictment, in the Eastern District of Missouri and

          elsewhere, the defendant,

                                        F:ARRAAD JOHNSON, a/k/a "F,"

          did knowingly and willfully conspire, combine, confederate and agree with other persons known .

          and unknown to this Grand Jury, to commit offenses against the United States, to wit: to

          distribute and possess with intent to distribute a mixture or substance containing a detectable

          amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United States

          Code, Section 841(a)(l).
                                         J


                 All in violation of Title 2 f, United States Code, Section 846; and

                 The amount of cocaine involved in the conspiracy and attributable to defendant

          FARRAAD JOHNSON, alk/a "F," as a result of his own respective conduct, and the conduct

          of other conspirators, known or reasonably foreseeable to him, is five kilograms or more of a

          mixture or substance containing a detectable amount of cocaine, making the offense punishable

         under Title 21, United States Code, Section 841(b)(l)(A)(ii)(II).




                                                                                                      46
              Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 47 of 53 PageID #:

.)
     )   .                                         8785



                                                           COUNT37
                                            (Possession with the Intent to Distribute)
                                                           [S4 Ct 39]

                         The Grand Jury further charges that:

                         Beginning at an exact time unknown to the Grand Jury, but including July 20, 2016, in St.

                Louis County, within the Eastern District of Missouri, the defendant, .

                                               FARRAAD JOHNSON, a/k/a "F,"

                acting· alone and with others, did knowingly and intentionally possess with the intent to distribute
         .,
                a mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
                                                                         /


                substance, in violation of Title 21, United States Code, Section 841(a)(l), and Title 18, United

                States Code, Section 2; and

                        The amount. of mixture. or substance containing a detectable amount of cocaine involved <

                in the offense attributable to defendant FARRAAD JOHNSON, a/k/a "F," was in excess of

                five hundred grams, making the offense punishable under Title 21, United States Code, Section

                841 (b)(1 )(B)(ii)(ll).




                                                                                                                 47
        Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 48 of 53 PageID #:
;   .                                        8786



                                                        COUNT38
                               (Possession of Firearms in Furtherance of Drug Trafficking)
                                                        [S4 Ct40]

                  The Grand Jury further charges that:

                  Beginning at an exact tim~ unknown to the Grand Jury, but includillg on or about July 20;

          2016, in St. Louis County, within the Eastern District of Missouri and elsewhere, the defendant,

                                           FARRAAD JOHNSON, a/kfa "F,"

          acting with others, did knowingly possess firearms, including: (1) a Springfield/HS Products (IM

          Metal), Model XD45, .45 caliber pistol; (2) a Sig Sauer (Sig-Arms) Model P320, .40 caliber

          pistol; (3) a Special Weapons, Model SW5, 9 mm rifle; and (4) a Keltec, CNC fudustries, 5.56
           \

          mm firearm, in furtherance of 'the drug trafficking crime charged in Count 36, that is, to

          distribute and possess with intent to distribute a mixture or substance containing a detectable

          amount of cocaine, 5n violation of Title 18, United States Code, Sections 924(c)(1 )(A) and 2; and

                  The Special Weapons, Model SW5, 9 mm rifle, possessed by defendant FARRAAD

          JOHNSON, a/kfa "F," is: (1) a short-barreled rifle, making the offense punishable under of

          Title 18, United States Code, Sections 924(c)(1 )(A) and 924(c)(1 )(B)(i); and (2)   amacbinegun,
          making the offense punishable under of Title 18, United States Code, Sections 924(c)(l)(A) and

          924(c)(1 )(B)(ii).




                                                                                                          48
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 49 of 53 PageID #:
                                     8787



                                            COUNT39
                                  (Possession of a Machine Gun)
                                            [S4 Ct41]

         The Grand Jury further charges that:
                                      .             {

         Beginning at an exact time unknown. to the Grand Jury, but including on .or about July 20,

  2016, in St. Louis County, within the Eastern District of Missouri and elsewhere, the defendant,

                                FARRAAD JOHNSON, a/k/a "F,"

  acting with others, did knowingly possess a machine gun, a weapon that shoots, is designed to.

  shoot, and/or can readily be restored to shoot more than one shot without manual reloading, by a

  single function of the trigger, to wit: a Special Weapons, Model SW5, 9 mm rifle.

         In violation of Title 18, United States Code, Sections 922(o) and 2, and punishable Un.der

 Title 18, United States Code, Section 924(a)(2).


                                           COUNT40
                             (Maintaining a Drug-Involved Premises)
                                            [S4 Ct43}

         The Grand Jury further charges that:

         Beginning at an exact time unknown to the Grand Jury, but including on or about July 20,
                                                                        I


 2016, in St. Louis County, within the Eastern District of Missouri, the defendant,

                               FARRAAD JOHNSON, a/k/a "F,"

 acting with others, did manage and control the premises of 1136 Edlor Drive, St. Louis County,

 Missouri, as an occupant, and did knowingly and intentionally make available for use the

 premises for the purpose of unlawfully manufacturing, storing, distributing, and using a

 controlled substance, in violation of Title    2l;~United   States Code, Section 856(a)(2), and

 punishable under Title 21, United States Code, Section 856(b).


                                                                                                 49
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 50 of 53 PageID #:
                                     8788




                                           FORFEITURE ALLEGATION

           The Grand Jury further finds by probable cause that:

           1.    Pursuant to Title 21, United States Code, Section 853(a), upon conviction of an

  offense in violation of Title 21, United States Code, Sections 84l(a)(l), 846 or 848 as set forth in

  this indictment, the defendant(s) shall forfeit to the United States of America any property,

  constituting, or derived from, any proceeds the defendant(s) obtained, directly or indirectly, as a

  r~sult   of such violation(s) and any property used, or intended to be used, in any manner or part to

  commit or to facilitate the commission of such violation(s).'

           2.    Subject to forfeiture upon a conviction of all applicable counts of the indictment is a.

  sum of money equal to the total value of property, real or personal, constituting,
                                 \....,-       .                               .     or derived from, ·

  any proceeds·obtained directly or indirectly as a result of such violation(s).

        3.       Pursuant to Title 18, United States Code, Section 924(d)(l) and Title 28, United

  States Code, Section 2461(c), upon conviction of an offense in violation of Title 18, United

 .States Code, Section 922 or 924 as set forth in this indictment, the defendant(s) shall forfeit to

  the United States of America any firearm or ammunition involved in or used or intended to be

  used in said offense.

            4.      Pursuant to Title 18, United States Code, Section 982, upon conviction of an

 offense in violation of Title 18, United States Code, Section 1956(h) as set forth in Counts,Forty-

 Nine through Fifty-Six of the Indictment, the defendants identified therein shall forfeit to the

 United States of America:

                    a.     any property, real or personal, involved in a transaction or attempted

 transaction in violation of Title 18, United States Code, Section 1956; and


                                                                                                      50
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 51 of 53 PageID #:
                                     8789



               b.         any property traceable to such property.

         5.    The specific property subject to forfeiture includes, but is not limited to, the

  following:

               1.    Approximately $3,960.00 U.S. Currency seized on or about April 15, 2016,
               2.    Approximately $245,492.53 U.S. Currency seized on or about January 13,
                     2016,
               3.    Approximately $4,000.00 U.S. Currency seized on or about January 13,
                     2016,
               4.    2005 BMW Coupe 645Ci, VIN: WBAEH73445B192800 seized on or about
                     January 13, 2016,
               5.    2004 Chevrolet Silverado, VIN: 2GCEK19N141150052 seized on or about
                     September 16, 2015,
               6.    2004 Pontiac GTO, VIN: 6G2VX12Gl4Ll 78092 seized on or about
                     September 16, 2015,                                   ·
               7.    2005 Pontiac Grand Prix, VIN: 2G2WC52C651329470 seized on or about
                     August 27, 2015,
               8.    2006 Jeep Grand Cherokee SRT, VIN: 1J8HR78346C341479 seized on or
                     about August 27, 2015,
               9.    Miscellaneous Jewelry seized on or about January 13, 2016, more
                     particularly described as follows:

                     a.         One 1OKT white gold diamond bracelet,
                     b.         U.S. Polo Assn. wrist watch, 2 earrings, one silver bowtie ring, one
                                bowtie earring, 2 fashion rings,
                     c.         One pair 14KT white gold earstuds,
                     d.         One stainless steel gent's Movado watch, Model 0606800 with misc
                                watch links and pins, Ser No: 13506901,
                     e.         One brass & white gold mothjewlery "grillz,"
                     f.         One gent's Johnny's brand wristwatch and one gent's Kenneth Cole
                                Quartz ".Vristwatch, ·
                     g.         One square link chain and diamond cross pendant,
                     h.         One lOKT white gold mouth jewelry "grillz",
                     1.         One gent's Rolex Oyster Perpetual watch with approximate
                                diamond weight 271:85ct on band, Ser No: 6510592, and
                     J.         One. 14KT yellow gold man's diamond cluster ring.

               10.    Jimenez Arms Inc. Pistol and Miscellaneous Ammunition, Serial No:
                                                          I

                      1153267 seized on or about January 13, 2016,
               11.    Sig Sauer P239 .40 Pistol, Serial No: SBU020543 seized on or about
                      January 13, 2016,
               12.    Zastava Pap M92 PV 7.62 Pistol, M92PV055336 seized on or about
                      January 13, 2016,
                                                                                                  51
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 52 of 53 PageID #:
                                     8790



                  13.       Springfield/HS Products (IM Metal), Model XD45, .45 caliber pistol,
                            seized on or about July 20, 2016,
                  14.       Sig Sauer (Sig-Arms) Model P320, .40 caliber pistol, seized on or about
                        1
                            July 20, 2016,
                  15.       Special Weapons, Model ·sw5, 9 mm rifle, seized on or about July 20,
                            2016,
                  16.       Keltec, CNC Industries, 5.56 mm firearm, seized on or about July 20, 2016,
                  17.       Kimber, Model Solo Carry, 9 mm pistol, seized on or about July 20, 2016,
                  18.       Bushmaster Firearms, Model XM15-E2S, 5.56 mm pistol, seized on or
                            about July 20, 2016,
                  19.       10 Inc. (Inter Ordnance), Model AKM247T, 7.62 caliber rifle, seized on or
                            about July 20, 2016,
                  20.       Zastava, Model PAP M85 NP, 5.56 mm rifle, seized on or about July 20,
                            2016,and
                  21.       The following real properties, together with all appurtenances,
                            improvements, and attachments thereon:
                                                                                           \
                            a.       6451 Clayton Road, Unit 209, St. Louis, MO, 63117
                            b.       2836 Lyndhurst Avenue, St. Louis, MO 63114
                            c.       5257-5259 Northland Avenue, St. Louis, MO 63113
                            d.       45 69 Alcott Avenue, St. Louis, M 0 63120
                            e.       3814 Council Grove Avenue, St. Louis, MO 63120
                            f.       5518 Floy Avenue, St. Louis, MO 63136
                            g. ·     11553 Poeggemoeller Avenue, St. Louis, Missouri 63138
                            h.       877 Wall Street, St. Louis, MO 63147
                            1.       8546 Concord Place, St. Louis, MO 63147
                            j.       815·Elias Avenue, St. Louis, MO 63147
                            k.       1600 McLaran Ave, St. Louis, MO 6314 7

        6.       If any of the property described above, as a result of any act or omission of the

 defendant(s):

                  a.         cannot be located upon the exercise of due diligence;

                   b.        has been transferred or s~ld to, or deposited with, a third party;

                  c.         has been placed beyond the jurisdiction of the court;

                  d.         has been substantially diminished in value; or

                  e.         has been commingled with other property which cannot be divided

                             without difficulty,

                                                                                                     52
Case: 4:15-cr-00404-HEA-NAB Doc. #: 1990 Filed: 12/20/18 Page: 53 of 53 PageID #:
                                     8791



the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).


                                                A TRUE BILL



                                              FOREPERSON


JEFFREY B. JENSEN
United States Attorney



THOMAS REA, #53245MO
ERIN GRANGER #53593MO
MICHAEL A. REILLY, #43908MO
Assistant United States Attorneys




                                                                                                     53
